         Case 1:20-cr-00028-TCB-RGV Document 80 Filed 01/25/21 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION



UNITED STATES OF AMERICA


v.                                          CRIMINAL ACTION FILE

IVIE SHEVON SAJERE, also                    NO. 1:20-cr-28-TCB
known as IVIE SHEVON
OWOBU,

          Defendant.



                                   ORDER

          This case comes before the Court on Magistrate Judge Russell G.

Vineyard’s report and recommendation (the “R&R”) [78], which

recommends granting Defendant Ivie Sajere’s motion [64] to sever count

thirty-one of the indictment, which charges marriage fraud, from the

trial of the remaining counts of the indictment. No objections have been

filed.

         A district judge has a duty to conduct a “careful and complete”

review of a magistrate judge’s R&R. Williams v. Wainwright, 681 F.2d
     Case 1:20-cr-00028-TCB-RGV Document 80 Filed 01/25/21 Page 2 of 3




732, 732 (11th Cir. 1982) (per curiam) (quoting Nettles v. Wainwright,

677 F.2d 404, 408 (5th Cir. Unit B 1982)). This review may take

different forms, however, depending on whether there are objections to

the R&R. The district judge must “make a de novo determination of

those portions of the [R&R] to which objection is made.” 28 U.S.C.

§ 636(b)(1)(C). In contrast, those portions of the R&R to which no

objection is made need only be reviewed for “clear error.” Macort v.

Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006) (per curiam) (quoting

Diamond v. Colonial Life & Accident Ins., 416 F.3d 310, 315 (4th Cir.

2005)).1

      After conducting a complete and careful review of the R&R, the

district judge “may accept, reject, or modify” the magistrate judge’s



      1 Macort dealt only with the standard of review to be applied to a magistrate’s
factual findings, but the Supreme Court has indicated that there is no reason for
the district court to apply a different standard to a magistrate’s legal conclusions.
Thomas v. Arn, 474 U.S. 140, 150 (1985). Thus, district courts in this circuit have
routinely reviewed both legal and factual conclusions for clear error. See Tauber v.
Barnhart, 438 F. Supp. 2d 1366, 1373–74 (N.D. Ga. 2006) (collecting cases). This is
to be contrasted with the standard of review on appeal, which distinguishes
between the two. See Monroe v. Thigpen, 932 F.2d 1437, 1440 (11th Cir. 1991)
(holding that when a magistrate’s findings of fact are adopted by the district court
without objection, they are reviewed on appeal under a “plain error standard” while
questions of law always remain subject to de novo review).

                                         2
     Case 1:20-cr-00028-TCB-RGV Document 80 Filed 01/25/21 Page 3 of 3




findings and recommendations. 28 U.S.C. § 636(b)(1)(C); Williams, 681

F.2d at 732. The district judge “may also receive further evidence or

recommit the matter to the magistrate judge with instructions.” 28

U.S.C. § 636(b)(1)(C).

     The Court has conducted a careful and complete review of the

R&R and finds no clear error in its factual or legal conclusions.

Accordingly, the Court adopts as its Order the R&R [78]. Sajere’s

motion [64] to sever is granted.

     IT IS SO ORDERED this 25th day of January, 2021.



                                   ____________________________________
                                   Timothy C. Batten, Sr.
                                   United States District Judge




                                     3
